Order of the Supreme Court, New York County (Edward H. Lehner, J.), entered on or about September 20, 1989, which denied plaintiff’s motion for relief pursuant to CPLR 3126, unanimously affirmed, with costs.
*362In this action by plaintiff, a shareholder and former board member of defendant cooperative corporation, plaintiff sought permission to serve interrogatories. Pursuant to stipulation, defendant accepted the interrogatories subject to any protective order which might be available. Plaintiff rejected the answers to the interrogatories, asserting that the answers were evasive and inadequate.
We see no clear abuse of discretion by the IAS court in finding that defendant sufficiently responded to the interrogatories. Plaintiff’s dissatisfaction with the answers is not a sufficient basis upon which to disturb the court’s decision declining to impose any penalty pursuant to CPLR 3126.
We have considered plaintiff’s other arguments and find them to be without merit. Concur—Kupferman, J. P., Ross, Asch, Ellerin and Rubin, JJ.